PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/945,333
Filing Date: 4 Apr 2018
Appellant(s): Vaghefinazari et al.



__________________
Jack D. Gau
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on June 25, 2021 (“2021 Appeal Brief”) appealing the rejection set forth in the final Office action dated Mar. 26, 2021 (“2021 Final Office Action”).
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the 2021 Final Office Action from which the appeal is taken is being maintained by the examiner.
I. 	Rejection under 35 USC 103
The following ground(s) of rejection are applicable to the appealed claims.
A.	Claims 1-5, 7-13, 15-21 and 23-27 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Li et al ( US Patent Pub 20130229508, “Li”) in view of  Yoshimoto et al (US Patent Pub. 2010/0225617, “Yoshimoto”), further in view of Lynam et al (US Patent 7,195,381, “Lynam”).
B.	Claims 6, 14 and 22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Li in view of  Yoshimoto and Lynam, further in view of Jelley et al (US Patent Pub 2009/0002475,  “Jelley”).
C.	Claims 1-5, 7-13, 15-21 and 23-27 are alternatively rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Li in view of  Yoshimoto and Lynam and further in view of Rabii (US Patent Pub. 2012/0147531).
D.	Claims 6, 14 and 22 are alternatively rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Li in view of  Yoshimoto and Lynam in view of Jelley further in view of Rabii.

	II. 	Double Patenting rejection 

	Further, the following double patenting rejections are applicable to the appealed claims.
A.	Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,852,332 in view of Lynam, further in view of Rabii.


	(2) Summary
	A. 	Li’s method of gesture detection depends on lighting level and gesture range.  When Li’s method of gesture detection is reduced to a method based on the lighting level only, Li’s disclosure meets the limitations being argued by the Appellant.
	B. 	Li specifically discloses activating only one sensor at a time and depending on the lighting level, processing image data captured by the activated one sensor.
	C.	Li’s method is not inoperable when reduced to a method based on lighting level only.  
	D.	Both grounds of rejections are based on Yoshimoto in addition to Li and Lynam and/or Rabii.  Yoshimoto also discloses using the infrared light sensor (low-lux sensor) to capture images and processing the captured infrared images when light intensity is smaller than a predetermined threshold and using the visible light sensor to capture images and processing the captured visible light images when the light intensity is greater than or equal to the predetermined threshold.  Therefore Yoshimoto discloses or makes obvious the limitation  “processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level; and processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level.”  Appellant fails to argue this disclosure of Yoshimoto.
E.	An alternative ground of rejection is based on the combination of Li, Yoshimoto, Lynam and Rabii.  Rabii teaches when activating a second sensor, making a first sensor in dormant mode and vice versa and therefore the limitation “ensuring, by an object recognition module, that both the low-lux sensor and the high-lux sensor are not active at the same time.”   Appellant fails to argue the disclosure of Rabii.

(3) Response to Argument
I. 	Rejection under 35 USC 103 over Li, Yoshimoto and Lynam
A. 	Claim 1
Claim 1 recites:	
1. A computer-implemented method for capturing image data, the method comprising:
determining an illumination level using an illumination level module and an illumination level detector, wherein a low-lux sensor is assigned to capture image data in illumination levels below a threshold illumination level, and a high-lux sensor is assigned to capture image data indicating gestures from a driver or a passenger in a vehicle any time illumination levels are above a threshold illumination level; 
ensuring, by an object recognition module, that both the low-lux sensor and the high-lux sensor are not active at the same time; 
determining, by an illumination threshold module, whether the determined illumination level is below a threshold illumination level; 
processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level; and 
processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level, 
wherein the illumination level module and the illumination level detector are different components than the low-lux sensor and the high-lux sensor, 
wherein the low-lux sensor and the high-lux sensor are located in an overhead console of the vehicle.


B. 	Arguments related to Li’s ultrasound sensor being on regardless of illumination level

Appellant argues:
	Applicant contends that Li does not disclose processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level and processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level.
…
	Paragraph [0037] of Li, reproduced below, requires the use of the ultrasound sensor regardless of any illumination level, …

-2021 Appeal Brief, §V.A.

It appears that Appellant makes two arguments: first,  Li does not disclose the limitation “processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level; and processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level;” second, Li does not disclose “wherein a low-lux sensor is assigned to capture image data in illumination levels below a threshold illumination level, … ensuring, by an object recognition module, that both the low-lux sensor and the high-lux sensor are not active at the same time.”
The Examiner respectfully disagrees. 
Li at ¶ 0037 and 0038 discloses:
[0037] During operation, the gesture detection module 118 may identify gestures made by the hand 120 based on outputs from one or more of the ultrasound sensor 111 and the camera 113. For example, when the lighting level determined by the light detector 115 or 116 is less than a lighting threshold (e.g., it is too dark for the camera 113), the camera 113 may be deactivated and gesture detection may be performed based on output from the ultrasound sensor 111. When the lighting level is greater than or equal to the lighting threshold, gesture detection may depend on a gesture range. To illustrate, when the gesture range is less than a nearness threshold (e.g., the hand 120 is too close for the camera 113), the camera 113 may be deactivated and gesture detection may be performed based on output from the ultrasound sensor 111. When the gesture range is greater than a farness threshold (e.g., the hand 120 is too far for the ultrasound sensor 111), the ultrasound sensor 111 may be deactivated and gesture detection may be performed based on output from the camera 113. When the gesture range is between the nearness and farness thresholds, gesture recognition may be performed based on output from both of the sensors 111 and 113, in accordance with a complementary voting scheme.

 [0038] The system 100 of FIG. 1 may thus enable gesture detection based on information from multiple types of sensors. It will be appreciated that by leveraging different types of sensors, the system 100 of FIG. 1 may provide greater gesture detection accuracy than single-sensor type systems (e.g., due to reduction of incorrect gestures and false positives). It will also be appreciated that the system 100 of FIG. 1 may conserve power by selectively deactivating sensors or portions thereof based on lighting and proximity information, and may attempt to self-improve performance based on data exchanged between sensor paths. [Emphasis added.]


	- Li, ¶¶ [0037] and [0038]
	Based on ¶¶ [0037] and [0038] of Li, Li discloses using one or more of ultrasound sensor 111 and camera 113.  In other words, the ultrasound sensor 111 or the camera 113 can be used one at a time in Li.  When the lighting level is lower than the threshold, the ultrasound sensor 111 can be used and the camera 113 can be deactivated and when the lighting level is high, the camera 113 can be used and the ultrasound sensor 111 can be deactivated.
In addition to activing sensors based on lighting level, Li also considers the distance between the subject (of whom the gesture is to be detected) and the sensor while the instant reissue application only considers lighting level.  In other words, the disclosure of the instant reissue application is a special case of Li when gesture range is not considered in Li.  To reduce the method of Li to only considering gesture detection based on lighting level only, one could set nearness threshold to 0 and/or farness threshold to 0 to disable gesture detection based on gesture range or simply take out the steps related to gesture range.  Then Li’s method is reduced to gesture detection based on lighting level only and according to ¶ 0037 of Li, when lighting level is less than a lighting threshold, the camera 113 is deactivated and the output from ultrasound is used for gesture detection (Li at ¶ 0037 “when the lighting level determined by the light detector 115 or 116 is less than a lighting threshold (e.g., it is too dark for the camera 113), the camera 113 may be deactivated and gesture detection may be performed based on output from the ultrasound sensor 111.”), and therefore Li discloses “processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level.”
	On the other hand, when lighting level is greater than or equal to the lighting threshold, the ultrasound sensor 111 is deactivated and the gesture detection is performed based on the output from the camera 113 when gesture range is not used in gesture detection by setting nearness threshold and farness threshold to be 0 (Li at ¶ 0037, “When the lighting level is greater than or equal to the lighting threshold, …. When the gesture range is greater than a farness threshold (e.g., the hand 120 is too far for the ultrasound sensor 111), the ultrasound sensor 111 may be deactivated and gesture detection may be performed based on output from the camera 113.”).  Therefore Li discloses “processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level.”
	As to the second arguments, Li at ¶ 0037 and 0038 discloses activating one of the ultrasound sensor 111 and camera 113 depending on the lighting level and accordingly, the ultrasound sensor is not on all the time (Li at  ¶ 0038, “It will also be appreciated that the system 100 of FIG. 1 may conserve power by selectively deactivating sensors or portions thereof based on lighting and proximity information, and may attempt to self-improve performance based on data exchanged between sensor paths.”).  Therefore contrary to Appellant’s allegation, the ultrasound sensor 111 of Li is not required to be activated all the time.
	Appellant further points to Fig. 4 of Li and argues:
Li requires enabling ultrasound-based simple gesture recognition, which includes activation of the ultrasound sensor of Li. However, 406 occurs prior to determining whether a lighting level is greater than or equal to a lighting threshold at 408. Therefore, the ultrasound sensor of Li is always activated, regardless of the lighting level. The subject matter of claim 1, on the other hand, requires that the processing of image data captured by the low-lux sensor occur only when the illumination level is below the threshold illumination level. Because Li enables ultrasound-based simple …

	-2021 Appeal Brief, §V.A, pp. 4-9 of §V.A.

	Appellant is arguing that Fig. 4 of Li indicates the ultrasound sensor 111 needs to be activated all the time and therefore Li does not disclose “processing of image data captured by the low-lux sensor occur only when the illumination level is below the threshold illumination level.”	
Appellant’s arguments are not persuasive.   
Li discloses: 
[0018] FIG. 4 is a flowchart of a particular embodiment of a method of operation at the system of FIG. 1; …
[0048] FIG. 4 is a flowchart of a particular embodiment of a method 400 of operation of a gesture recognition system that includes an ultrasound sensor and a camera. For example, the method 400 of FIG. 4 may describe operations of the electronic device 110 of FIG. 1 (e.g., a mobile phone) during in-car hands-free operation.
[0049] The method 400 may include performing ultrasound proximity detection, at 402. Ultrasound proximity detection may represent a low-power front end that selectively wakes up remaining portions of a device. A camera of the device may be off while performing the ultrasound proximity detection. For example, in FIG. 1, proximity detection may be performed via the ultrasound sensor 111 while the camera 113 is off. The method 400 may also include determining whether a proximate object is detected or an incoming call is received, at 404. Until the ultrasound sensor detects a proximate object or until an incoming call is received, the method 400 may iterate by returning to 402.

-Li,  ¶ [0018] and [0048]-[0049], emphasis added.
First, as disclosed by Li, Fig. 4 is a particular embodiment of a method of a gesture recognition system which incorporates consideration of gesture range in addition to lighting level.  Li discloses “the method 400 may include performing ultrasound proximity detection, at 402” (Li,  ¶ [0049]).  As suggested by Li, the ultrasound proximity detection at 402 is an optional step and Appellant’s argument that the ultrasound sensor 111 has to be on all the time because of the ultrasound proximity detection step at 402 is not persuasive because this step can be eliminated depending on the implementation.   Furthermore, one of ordinary skill in this particular art can consider the claimed method to begin at step 408 in Fig. 4 of Li.   If the method of Li begins at step 408 and ends at step 420, then steps 402, 404, and 406 are not performed, then this subset of method steps reads on the limitation being argued.   In other words, the claimed method is taught by a subset of the steps of Li’s Fig. 4.
The Examiner finds that by a review of the claims themselves, all independent claims on appeal use “comprising” in their preambles. See e.g. claim 1 which states “the method comprising ….” Because all independent claims on appeal use “comprising” in their preambles, the Examiner interprets such claims as “open-ended” (See MPEP § 2111.03 I. “The transitional term “comprising”, which is synonymous with “including,” “containing,” or“ characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”)(citations omitted).  In other words, patentability over the prior art cannot be negated by the prior art disclosing additional structure or additional method steps.  Because Appellant chose to use the open ended phase “comprising,” the prior art may disclose additional unrecited steps, e.g. steps 402, 404, and 406 as shown in Figure 4 in Li, yet still anticipate or render obvious the claims on appeal.
Second, Step 410 does say “ultrasound proximity detection” is executed in order to determine a “gesture range” (step 414).  However, [0052] of Li states that the gesture range “may be determined based on an output from the ultrasound sensor AND/OR the camera.”  This essentially teaches that step 410 can be “ultrasound proximity detection” OR “regular camera proximity detection.”   Therefore, it seems that when the lighting threshold is “yes” above the threshold, then the very next step (408) can be executed with a regular camera instead of the ultrasound camera.  So use of the ultrasound sensor is not required at steps 410 and 414.
 Third, the description of  ¶ [0037] and [0038] in association with Fig. 1 of Li alone can read on the limitations of claim 1 being argued by the Appellant as explained above.  See also Li at ¶¶ [0030] and [0033] which describes Fig. 1 of Li.
[0030] The processing/control modules 112 and 114 may be coupled to a gesture detection module 118. The gesture detection module 118 may detect a gesture (e.g., made by the hand 120) based on the first output from the ultrasound sensor 111 and/or the second output from the camera 113. Each of the first output from the ultrasound sensor 111 and the second output from the camera 113 may include an identified gesture and a confidence score. To illustrate, the identified gesture with respect to the hand 120 may be left 121, right 122, up 123, down 124, away 125 (i.e., in a direction out of the plane of FIG. 1) or towards 126 (i.e., in a direction into the plane of FIG. 1). In a particular embodiment, the towards 126 and/or the away 125 gestures may represent a "select" gesture (e.g., during navigation of a menu or list). It should be noted that the gestures 121-126 are for illustration only. Other types of gestures, including complex and steady state gestures, may also be detected. For example, a steady state gesture in which the hand 120 does not move (thus making detection via the ultrasound sensor 111 difficult) may include the hand 120 remaining motionless but having a particular number of fingers extended (e.g., two fingers extended) to indicate a selection of a particular menu item (e.g., the second item from the top). Detectable gestures may also include periodic or repeated gestures (e.g., the hand 120 being waved back and forth). 
…
[0033] In a particular embodiment, the electronic device 110 may include a light detector (e.g., a light detector 115 internal to the camera 113 or a light detector 116 external to the camera 113). The light detector 115 or 116 may determine an ambient lighting level. Based on the lighting level and/or a gesture range (e.g., how close the hand 120 is to the electronic device 110, as measured by the ultrasound sensor 111 and/or the camera 113), portions of the ultrasound sensor 111 and/or the camera 113 may be selectively deactivated. To illustrate, when lighting conditions are poor and the light detector 115 or 116 determines a low lighting level, all or a portion of the camera 113 and the image processing/control module 114 may be deactivated to conserve power, because the camera 113 may not accurately detect motion in dark or near-dark conditions. The light detector 115 or 116 may remain activated to detect changes in the lighting conditions. [Emphasis added.]

-Li, ¶¶ [0030] and [0033].
As can be seen above, Li does suggest depending on the lighting level, either the ultrasound sensor 111 or the camera 113 may be deactivated and gesture detection may not be based on gesture range (“Based on the lighting level and/or a gesture range…” ¶ [0033]).  Accordingly, the ultrasound sensor 111 does not have to be on all the time and Li suggests gesture detection based on lighting level only.
Further, even if the particular embodiment of Fig. 4 of Li is used, different processing of image data is performed.  The processing performed at step 416 in Fig. 4 is “processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level” and the processing performed at step 412 is “processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level.”
Therefore Li’s disclosure still meet the above claim limitations even if the particular embodiment of Fig. 4 of Li is considered.


C. 	Arguments related to Li’s method inoperable
Appellant argues that setting the farness threshold to 0 will make Li inoperable (2021 Appeal Brief, §V.A,  pp. 4-9 of §V.A ).  Appellant further provided an annotated Fig. 4 which eliminates the 412 completely. 
Appellant’s arguments are not persuasive.
Again, Fig. 4 is a particular embodiment of a gesture detection method and there are optional steps in the method as indicated by Li (Li, ¶ [0049]-[0053]). As explained above, Li in ¶ ¶ [0030], [0033] and [0037]-[0038] discloses only one of the sensors, ultrasound sensor 111 and camera 113 needs to be activated at a time. In the method of Li, if gesture detection is based on the lighting level only which can be conveniently achieved by setting the nearness threshold and/or the farness threshold to 0, the disclosure of Li meets the claim limitation being argued by the Appellant as explained in the section above.
  Specifically, in ¶ [0037], Li discloses “When the lighting level is greater than or equal to the lighting threshold, … When the gesture range is greater than a farness threshold (e.g., the hand 120 is too far for the ultrasound sensor 111), the ultrasound sensor 111 may be deactivated and gesture detection may be performed based on output from the camera 113.”  In other words, when gesture detection does not based on gesture range by setting a farness threshold to be 0, the ultrasound sensor 111 may be deactivated and gesture detection may be performed based on output from the camera 113.  In other words, when farness threshold is set to 0, Li’s system still operates but the gesture detection is based on the camera when the lighting level is greater than or equal to a threshold.  As can be seen above, ¶¶ [0030], [0033] and [0037]-[0038] and description in association with Fig. 1 alone will meet the claim limitations.  
 [0037] When the lighting level is greater than or equal to the lighting threshold,…When the gesture range is greater than a farness threshold (e.g., the hand 120 is too far for the ultrasound sensor 111), the ultrasound sensor 111 may be deactivated and gesture detection may be performed based on output from the camera 113. When the gesture range is between the nearness and farness thresholds, gesture recognition may be performed based on output from both of the sensors 111 and 113, in accordance with a complementary voting scheme. [Emphasis added.]

	-Li, ¶ [0037].

Furthermore, based upon the entire teachings of Li with particular emphasis on ¶ ¶ [0030], [0033] and FIG. 1, the Examiner finds that Li teaches performing the gesture recognition without considering the “gesture range” so those skilled in the art would have known, based on e.g.  Li’s FIG. 1, that steps 410, 414 and 418 in Fig. 4 of Li related to gesture detection based on gesture range could be eliminated.

Appellant argues:
	Li would also be rendered inoperable under the assumption that “the farness threshold is set to be small enough such as 0” because it is physically impossible for a camera to focus at zero distance. The formula for focal length of a mirror is represented …

	-2021 Appeal Brief, § V.A, pp. 7-8 of § V.A.

	The Examiner disagrees.   By setting the farness threshold to 0 in the method of Li, no modification to any sensors is performed.  In other words, setting the farness threshold to 0 is merely a simple step in the method of Li to reduce the method of Li to a simpler one by not considering gesture range and it does not modify the camera and the ultrasound sensors in anyway.  Farness threshold is a parameter in the method of Li and it is not a parameter in the camera of Li nor a parameter of the ultrasound sensors of Li.  In other words, setting the farness threshold or the nearness threshold to 0 does not render Li’s method inoperable.


D.	Arguments related to ensuring only one of the sensor is active
	Appellant argues:
…this assumption is in direct contradiction to the teachings of Li. Specifically, Li discloses that “When lighting/proximity conditions enable the use of multiple types of sensors, a complementary voting scheme may be applied to the sensor outputs to determine what gesture is detected. For example, each sensor may output a detected gesture (e.g., left, right, up, down, select, etc.) and a confidence level. When both types of sensors detect the same gesture, the gesture may be output” at paragraph [0007], Therefore, Li discloses that it is specifically desirable to have both sensors on simultaneously. In this regard, the assumption that it is desirable to conserve energy cannot be made based on the teachings of the Li reference, as Li specifically states “Particular advantages provided by at least one of the disclosed embodiments include an ability to detect gestures based on applying a complementary voting scheme to the outputs of multiple types of sensors" (paragraph [0013]). The subject matter of claim 1, on the other hand, recites “ensuring, by an object recognition module, that both the low-lux …

-2021 Appeal Brief, §V.A, pp. 8-9 of §V.A.

As best understood, Appellant appears to be arguing that because Li discloses using different type of sensors and a complementary voting scheme, Li could not have disclose the limitation of “ensuring, by an object recognition module, that both the low-lux …” in claim 1. Id..
Appellant’s arguments are not persuasive.  
Li’s method of gesture detection is based both on lighting level and gesture range and Li’s method involves deactivating portions of the ultrasound sensor and/or the camera based on the lighting level AND/OR the gesture range. “To illustrate, when lighting conditions are poor and the light detector 115 or 116 determines a low lighting level, all or a portion of the camera 113 and the image processing/control module 114 may be deactivated to conserve power….” See Li [0033].
As explained above, when the method of Li is reduced to that based on lighting level only, then only one sensor needs to be activated at a time.  One of ordinary skill in this particular art knows that camera 113 does not take good images when lighting level is low and ultrasound sensor would be the sensor to be activated.  Li at ¶ [0038] discloses:
[0038] The system 100 of FIG. 1 may thus enable gesture detection based on information from multiple types of sensors. It will be appreciated that by leveraging different types of sensors, the system 100 of FIG. 1 may provide greater gesture detection accuracy than single-sensor type systems (e.g., due to reduction of incorrect gestures and false positives). It will also be appreciated that the system 100 of FIG. 1 may conserve power by selectively deactivating sensors or portions thereof based on lighting and proximity information, and may attempt to self-improve performance based on data exchanged between sensor paths. [Emphasis added.]

-Li, ¶ [0038].
Based Li as a whole with particular emphasis on ¶ ¶ [003], [0033] and [0037] in Li, Li discloses selectively deactivating sensors or portions based on lighting information and therefore makes obvious the limitation of “ensuring, by an object recognition module, that both the low-lux sensor and the high-lux sensor are not active at the same time” when gesture detection is based on lighting level only.
Further an alternative ground of rejection with the addition of Rabii also discloses and makes obvious this limitation as explained below.

E. 	Consideration based on MPEP 
	
	Disclosure related to Fig. 1 of Li expressly teaches that determining gesture range or gesture detection based on gesture range can be eliminated.  See ¶¶ [0030] and [0033] of Li. Furthermore, MPEP 2144.04.II  provides another, independent basis for eliminating steps related to determining gesture range or gesture detection based on gesture range as explained below.
	MPEP § 2144.04.II states:
II. ELIMINATION OF A STEP OR AN ELEMENT AND ITS FUNCTION A. Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired

Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

MPEP § 2144.04.II. states that eliminating an element and its function is obvious if the function of the element is not desired.  In Li, when simplified implementation based on only lighting level is desired as Li suggests in ¶[0033] )“The light detector 115 or 116 may determine an ambient lighting level. Based on the lighting level and/or a gesture range,…”)  gesture range detection/consideration can be eliminated and the method of Li is reduced to that based on lighting level only and Li at ¶ [003], [0033] and [0037] -[0038] clearly suggests the limitations being argued by the Appellant as explained above.

F. 	Yoshimoto also disclose the limitations argued by the Appellant
	To the extent that Li fails to disclose the following limitation of claim 1, i.e., 
processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level; and 
processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level, 

Yoshimoto discloses it.  
Yoshimoto is relied upon to teach using a low-lux sensor to capture image when light intensity is lower than a threshold.  Yoshimoto discloses:
[0133] In a case where the recognition process selecting section 5 determines that the estimated value of the external light intensity is smaller than the predetermined threshold value (YES in S1), the recognition process selecting section 5 turns on the infrared light source in the backlight 17 (S2), and in the meantime, performs settings of parameters for analyzing the captured image (infrared light image) outputted from the infrared light sensors 12 (S3). …

[0134] On the other hand, in a case where the recognition process selecting section 5 determines that the estimated value of the external light intensity is equal to or greater than the predetermined threshold value (NO in S1), the recognition process selecting section 5 turns off the infrared light source of the backlight 17 (S5), and in the meantime, performs settings of parameters for analyzing the captured image (visible light image) outputted from the visible light sensors 13. …

-Yoshimoto, ¶ [0133]-[0134], emphasis added.


    PNG
    media_image2.png
    801
    630
    media_image2.png
    Greyscale

-Fig. 8 of Yoshimoto.

As can be seen from Fig. 8 and ¶¶ [0133]-[0134] of Yoshimoto, Yoshimoto also discloses using the infrared light sensor (low-lux sensor) to capture images and processing the captured infrared images when light intensity is smaller than a predetermined threshold (S2, S3 and S4 in Fig. 8, the infrared light backlight is used for capturing infrared images) and using the visible light sensor to capture images and processing the captured visible light images when the light intensity is greater than or equal to the predetermined threshold (S5, S6 and S7 in Fig. 8, the infrared light backlight is off for capturing visible light images ).  Therefore Yoshimoto also discloses the limitation of claim 1 argued by the Appellant, i.e., 
processing image data captured by the low-lux sensor only when the illumination level is below the threshold illumination level; and 
processing image data captured by the high-lux sensor only when the illumination level is above the threshold illumination level.



G. 	Other claims
	Arguments on other claims are based on the above arguments for claim 1 and therefore other claims fall and stand with claim 1.

II. 	Rejection under 35 USC 103 over Li, Yoshimoto, Lynam and Rabii.
	Appellant does not provide further arguments for rejection based on Li, Yoshimoto, Lynam and Rabii.  As explained above, it is Examiner’s position that Li directly discloses or makes obvious “ensuring, by an object recognition module, that both the low-lux sensor and the high-lux sensor are not active at the same time.”  If not, in the field of processing involving multiple sensors (Abstract), Rabii teaches when activating a second sensor, making a first sensor in dormant mode and vice versa (Figs. 1, and 5-6, Abstract).   
In a particular embodiment, an apparatus includes a first sensor that has an active mode and a dormant mode. When operating in the active mode, the first sensor has a first power consumption level. The apparatus further includes a second sensor that has a second power consumption level that is less than the first power consumption level (i.e., the power consumption level of the first sensor). The second sensor is deactivated when the first sensor is operating in the active mode. The apparatus includes logic to activate the second sensor when the first sensor transitions from the active mode to the dormant mode.

	-Rabii, Abstract, emphasis added.  


    PNG
    media_image3.png
    449
    657
    media_image3.png
    Greyscale

	-Fig. 1 of Rabii.
Rabii also discloses “In order to conserve power, it may be desirable to disable a sensor with a higher power consumption level.” (Rabii, ¶  [0003]).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 621 Patent, to just turn off the sensor that is used to capture images. And as expressly noted in Rabii, the motivation for such a modification would be to conserve power.  Id.  


III. 	Double Patenting Rejection
	Appellant does not present any arguments regarding the double patenting rejections.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/YUZHEN GE/Primary Examiner, Art Unit 3992             
                                                                                                                                                                                           
Conferees:
/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


Requirement To Pay Appeal Forwarding Fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.